Case: 18-12629     Date Filed: 07/03/2019   Page: 1 of 36


                                                                          [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-12629
                           ________________________

                      D.C. Docket Nos. 1:16-cv-24483-RNS,
                             1:11-cr-20331-RNS-1



HAFIZ MUHAMMAD KHAN,

                                                                Petitioner-Appellant,
                                       versus

UNITED STATES OF AMERICA,

                                                               Respondent-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                           _______________________

                                    (July 3, 2019)

Before WILLIAM PRYOR, NEWSOM, and BRANCH, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:

      This appeal requires us to decide whether an attorney’s disregard of a court

instruction to obtain the official consent of a foreign government to conduct video

depositions on its soil constitutes ineffective assistance of counsel per se. A grand
              Case: 18-12629     Date Filed: 07/03/2019   Page: 2 of 36


jury indicted Hafiz Muhammad Sher Ali Khan; two of his sons, Irfan and Izhar

Khan; his daughter, Amina Khan; his grandson, Alam Zeb; and his business

associate, Ali Rehman, on terrorism-related charges. Khan was charged with

conspiring to provide and providing or attempting to provide material support to

terrorists, 18 U.S.C. § 2339A, and conspiring to provide and providing or

attempting to provide material support to a designated foreign terrorist

organization, id. § 2339B. Khan and Izhar proceeded to trial. The government

dismissed the charges against Irfan, and efforts to extradite Rehman, Zeb, and

Amina from Pakistan were unsuccessful. Before trial, Khan moved to depose

several witnesses—including codefendants Rehman, Zeb, and Amina—in Pakistan

via live video teleconference. The district court granted the motion on the

condition that Khan’s attorney, Khurrum Wahid, obtain formal permission from

the Pakistani government to conduct the depositions. After Wahid failed to obtain

that permission, the district court allowed the depositions to proceed anyway. At

trial, Khan presented the testimony of Rehman, but the video feed abruptly ended

before the other witnesses could testify, potentially because Pakistani officials cut

the internet signal. Left without the testimony of these witnesses, Khan testified in

his defense. The jury disbelieved him and convicted him on all charges. We

affirmed. United States v. Khan, 794 F.3d 1288 (11th Cir. 2015). Khan then moved

to vacate his sentence, 28 U.S.C. § 2255, on the ground that Wahid’s failure to



                                          2
              Case: 18-12629     Date Filed: 07/03/2019    Page: 3 of 36


seek formal approval from the Pakistani government constituted ineffective

assistance of counsel. The district court denied Khan’s motion on the grounds that

Wahid’s performance was not deficient and alternatively that Khan suffered no

prejudice. We affirm.

                                I. BACKGROUND

      We divide our discussion of the background of this appeal in two parts. First,

we provide an overview of the evidence supporting Khan’s convictions. Second,

we explain the events at trial that form the basis of Khan’s claim of ineffective

assistance of counsel and the course of later proceedings.

                A. Khan’s Efforts to Support the Pakistani Taliban.

      In December 2007, militant Islamist groups in Pakistan united to form the

Tehrik-e-Taliban Pakistan, a militant group dedicated to overthrowing the

government of Pakistan through violent revolution, establishing Sharia law, and

expelling the United States and its allies from Afghanistan. The Pakistani Taliban

uses murders, kidnappings, and bombings to perpetrate its jihad against the

government of Pakistan and the Western world, and it has killed more than 30,000

Pakistanis through its acts of terrorism. The Pakistani Taliban is closely affiliated

with al Qaeda, which provides training, money, and ideological support to Taliban

militants. In September 2010, the State Department designated the Pakistani

Taliban a foreign terrorist organization.



                                            3
               Case: 18-12629      Date Filed: 07/03/2019     Page: 4 of 36


       Khan is an imam from the Swat Valley, a region of northern Pakistan near

the Afghan border that is a hotbed of Taliban activity and was under the dominion

of Taliban forces from mid-2008 to April 2009. Since 1967, Khan has operated a

madrassa in his native village in Swat. Khan moved to the United States in 1994,

where he became a United States citizen and the imam at a Florida mosque.

Notably, in 2009, the madrassa was temporarily closed by the government of

Pakistan as a result of its connections with the Taliban.

       From 2008 to 2012, Khan collected and sent money to the Pakistani Taliban

through his coconspirators, including his codefendants Amina, Zeb, and Rehman.

The government’s evidence that he had done so consisted primarily of Khan’s own

words, which were recorded in thousands of telephone calls intercepted by the

government under the Foreign Intelligence Surveillance Act, 50 U.S.C. §§ 1801 et

seq., and in consensual recordings of conversations with a confidential source. The

government also presented financial records of Khan’s activities.

       The recordings left no doubt about Khan’s enthusiasm for the Taliban and

terrorism. In one recording, Khan said that he considered the Taliban “the right

fix.” In another, he stated that “there needs to be an utmost effort . . . that . . .

bombings take place” at Pakistani courts applying common law instead of Sharia

until “all their traces are erased.” Khan said that he wanted to “tear . . . to pieces

and soak . . . in blood” “whoever is against the Sharia system!” He called for



                                             4
              Case: 18-12629    Date Filed: 07/03/2019    Page: 5 of 36


“Allah [to] bring about a revolution like Khomeini’s” Iranian Revolution. Khan

also repeatedly praised acts of terrorism. He said that he wished Islamic terrorists

would conduct a bombing of the National Assembly of Pakistan comparable to the

Taliban’s 2008 suicide bombing of the Marriott Hotel in Islamabad. He praised a

2009 attack on New York City carried out by al Qaeda by stating “al-Qaeda people

are awesome.” When discussing a 2010 attempt by the Taliban to detonate an

explosive device in New York City’s Times Square, Khan said “[i]t would have

been great had it worked out.” He singled out one Taliban attack that killed ten

Pakistanis for special praise because the victims “[w]ere Christians.” Khan

celebrated Taliban attacks on American forces in Afghanistan. And he called for

the deaths of thousands and prayed for “the Taliban [to be] victorious over” “the

whole world.”

      In conjunction with the financial records, the recordings also established that

Khan repeatedly sent money to the Pakistani Taliban and its fighters. Among the

militants to whom he sent money was his nephew, Abdul Jamil. Khan described

Jamil as “a big agent of Taliban” and a potential suicide bomber. In July 2009,

Khan learned that Jamil had been injured while fighting alongside Shah Dauran,

the deputy chief of the Swat chapter of the Pakistani Taliban who was known as

“the Butcher of Swat.” In recorded calls, Khan discussed sending money to Jamil,

who was hiding from the Pakistani Army, through his daughter Amina. And on



                                          5
             Case: 18-12629     Date Filed: 07/03/2019   Page: 6 of 36


July 16, 2009, Khan sent $900 through his son Izhar via Western Union to Amina

in Pakistan, which she delivered to Jamil. The next day, Khan had Irfan wire $500

that they had collected through the mosque to Pakistan. Khan told one donor that

her contribution would be sent to “suffering” people in Swat, but he left a

voicemail for Izhar telling him the money was “for the Mujahideen.” A few weeks

later, Amina assured Khan that she had given Jamil 20,000 rupees, and Khan

instructed her to give Jamil 30,000 more. Amina later told Khan that Jamil was

recovering and was anxious to “return” to action, and Khan responded by telling

her that he was working on sending Jamil an additional 10,000 rupees.

      Khan also sent money to Noor Muhammad, a wounded Taliban fighter

living in Karachi, Pakistan. In November 2009, Khan sent Muhammad 10,000

rupees in coordination with Abdul Qayyum, Zeb, and Muhammad’s relative,

whose contact information Khan obtained from his son-in-law, Anayat Ullah.

Qayyum is the manager of Khan’s madrassa in Swat. Khan also assisted the

confidential source in traveling to Pakistan in 2010 and suggested that he give

money to Muhammad. Khan promised to arrange a meeting between the

confidential source and Ullah, who Khan said was connected with Taliban

members. On September 23, 2010, Khan told Ullah that his friend, the confidential

source, was coming to Pakistan and would give money to the Taliban. On Khan’s

request, Ullah provided Muhammad’s address. The confidential source ultimately



                                          6
              Case: 18-12629    Date Filed: 07/03/2019    Page: 7 of 36


traveled to Pakistan and delivered 10,000 rupees to Muhammad in accordance with

Khan’s instructions. While he was in Pakistan, the confidential source visited

Khan’s madrassa where he saw a sign that read “Death to America.” Khan told the

confidential source that children who studied at the madrassa were secretly trained

to fight against American soldiers in Afghanistan.

       Khan also raised money to aid fighters who were incarcerated by the

Pakistani government after the Pakistani Army regained control over Swat from

the Taliban in 2009. Amina’s son-in-law, Daoud Shah, was one of those fighters.

On September 8, 2010, Khan sent $2,990 by Western Union to Qayyum’s brother

in Pakistan and told the confidential source that $1,500 of that money would go to

incarcerated Taliban fighters. Some of that money went directly to Daoud.

      Apart from his efforts to support individual militants, Khan sent money to

aid the Taliban in its broader mission. In August 2009, Khan promised Amina that

he would send her money for “the Shariat people,” a term used to refer to those

engaged in jihad in support of Sharia law. On August 24, 2009, Khan wired $995

to Pakistan and left his banker a message stating that the money was “for . . . the

Mujahideen [and] for the refugees.” Khan told Amina and Zeb that they should not

give the money to those who are “needy per se,” but instead to those who have

suffered while doing “Sharia’s work.” And when trees on Khan’s property in Swat




                                          7
              Case: 18-12629      Date Filed: 07/03/2019     Page: 8 of 36


were cut and sold to enable the Taliban to widen a road, Khan instructed Rehman

to give the proceeds to the Taliban.

      Khan also told the confidential source that Rehman withdraws money from

Khan’s bank account to buy guns for the Taliban. Khan provided Rehman with

pre-signed checks to draw funds from his accounts at the National Bank of

Pakistan. Rehman cashed $10,000 checks from Khan’s account on August 13,

2008, January 22, 2009, and March 25, 2009. And Rehman withdrew $5,000 from

Khan’s account on November 10, 2010.

                              B. Course of Proceedings.

      In June 2012, Khan’s attorney, Wahid, moved under Federal Rule of

Criminal Procedure 15 for leave to conduct depositions in Pakistan of Khan’s

codefendants, Rehman, Amina, and Zeb; unindicted coconspirator Muhammad;

and Qayyum. Rule 15 permits a court to grant a motion to conduct depositions “in

order to preserve testimony for trial” “because of exceptional circumstances and in

the interest of justice.” Fed. R. Crim. P. 15(a)(1). Such circumstances exist when

(1) the witness is unavailable to testify at trial, (2) their testimony is material, and

(3) countervailing factors do not “render taking the deposition[s] unjust to the

nonmoving party.” United States v. Ramos, 45 F.3d 1519, 1522–23 (11th Cir.

1995). Khan argued that because the key defense witnesses all resided in Pakistan

and were not subject to the subpoena power of the court, his trial presented the



                                            8
              Case: 18-12629    Date Filed: 07/03/2019   Page: 9 of 36


kind of exceptional circumstances that warrant the taking of depositions in a

criminal case.

      The government opposed the motion on the ground that the depositions

would require formal approval from the government of Pakistan and the issuance

of letters rogatory. The government also argued that countries like the United Arab

Emirates could not serve as third-party locations for the depositions because those

countries would not allow Amina, Rehman, Zeb, or Muhammad to testify on their

soil on account of those witnesses’ alleged ties to the Taliban. Defense counsel

responded that Pakistan was the “only place” where the depositions could take

place, and that he had already contacted the Pakistani consulate and received notice

that letters rogatory were not mandatory. The government countered by pointing

out that a deposition in a criminal case had never been taken in Pakistan and the

Pakistani government had never received a formal request to conduct such a

deposition. The government also underscored that holding depositions in Pakistan

could present a serious security risk for American personnel, particularly because

security concerns ruled out the United States consulate in Islamabad as a potential

location for the depositions.

      The district court decided to permit the depositions to be conducted in

Pakistan, with prosecutors participating from Miami via video teleconferencing.

But the district court instructed defense counsel to submit by December 28, 2012,



                                         9
             Case: 18-12629     Date Filed: 07/03/2019    Page: 10 of 36


“evidence . . . showing that the Pakistan government explicitly (a) permits these

depositions to be held or (b) acknowledges that it is aware of these depositions and

that no official deposition is needed for them to occur.” The district court also

mandated that the depositions be conducted at a facility in Islamabad that would

support live, encrypted teleconferencing with three cameras, one showing the

witness testifying in Pakistan, one showing the deposition room, and one in the

Miami federal courtroom showing the government’s attorneys. And the district

court insisted on the presence of “one or more Pakistan officials that either alone or

together are authorized to administer an oath and verify the identity of the

witnesses.” The district court stressed that “[t]ime is of the essence” and that there

would be “no more accommodations.”

      In an attempt to comply with these conditions, Wahid traveled to Pakistan,

interviewed witnesses, performed a test-run video deposition, consulted with a

local attorney named Atif Ali Khan, and spoke with the deputy solicitor at the

Pakistani Ministry of Law and legal counsel for the Pakistani Ministry of Foreign

Affairs. Wahid then filed an affidavit from Atif Khan attesting that he had spoken

with officials at the Pakistani Ministries of Law and Foreign Affairs and learned

that “since the Government of Pakistan is not a party and these are voluntary

depositions . . . no such permission or lack of permission is obtainable from the

Government of Pakistan.” Wahid also informed the court that he personally spoke



                                          10
             Case: 18-12629      Date Filed: 07/03/2019    Page: 11 of 36


with the deputy solicitor at the Ministry of Law and the legal counsel of the

Ministry of Foreign Affairs and they “made it clear” that if the government of

Pakistan was “not a party,” the government did not “care one way or the other”

about the depositions occurring on Pakistani soil. According to Wahid, these

officials were the same officials that would have reviewed any formal request to

conduct the depositions. The officials also told Wahid that defense counsel would

not need any permission to conduct voluntary depositions. But Atif Khan’s

affidavit was clear that the government of Pakistan was not completely indifferent

to the depositions taking place in Pakistan, as it stated that United States officials

participating in the depositions would need permission from the Pakistani

government. The government argued that this evidentiary submission was “not in

substantial compliance” with the court instruction because it did not “explicitly

show that the Pakistan government permits these depositions to be held, and it does

not explicitly contain an acknowledgment by the Pakistan government that it’s

aware of the deposition, [but] no official permission is needed.”

      The district court expressed concern about Wahid’s submission. It explained

that the affidavit contained “exactly the kind of ambiguity I was trying to avoid”

because it suggested both that no formal approval would be forthcoming and that

United States officials would require official permission to participate in the

depositions. The district court also asked the government why it had not requested



                                           11
             Case: 18-12629      Date Filed: 07/03/2019    Page: 12 of 36


permission from Pakistan, and the government responded it had asked the State

Department to send a diplomatic note informing the government of Pakistan about

the depositions. For his part, Wahid assured the court that “by all indications, no

one over there is going to stop the depositions. If that’s the issue, like the Pakistani

government is going to march in and shut this thing down, there’s no indication of

that at all.” He added that there was nothing else that could be done to secure

permission to conduct the depositions.

      Despite its concerns about the ambiguity in the affidavit and its earlier

warning that there would be no more accommodations, the district court permitted

the depositions to proceed without formal approval from Pakistan. The State

Department sent a diplomatic note to the Pakistani government stating that the

depositions were scheduled to take place and that the United States would

participate by video conference.

      As we explained on appeal, “[t]his extensive pretrial and midtrial wrangling

was for naught” because “[t]he video-teleconferencing technology worked for all

of a day, enabling the defense to call one witness.” Khan, 794 F.3d at 1309. That

witness, Ali Rehman, testified that he opposes the Taliban and instead supports a

nonviolent Islamic group called Tablighi Jamaat. He admitted knowing Khan,

although he said he had never met him in person. Rehman said that on one

occasion, he picked up money sent by Khan and delivered it to Ullah, Khan’s son-



                                           12
             Case: 18-12629     Date Filed: 07/03/2019    Page: 13 of 36


in-law. This money, Rehman asserted, was not given to the Taliban. Rehman

insisted that he only spoke with Khan by phone about the Taliban to tell Khan

about the situation in their village, and he said that Khan had him distribute money

only to the needy. Rehman denied ever being asked by Khan to purchase guns for

the Taliban. The government thoroughly questioned Rehman on cross-examination

regarding recorded phone calls in which Khan named Rehman as the man who

takes money from his bank account to purchase guns for the Taliban.

      The next day, Khan attempted to present the deposition testimony of Noor

Muhammad. Muhammad managed to state that he had never fought for the

Taliban, but then the live video signal was abruptly lost. Later investigation

produced no “conclusive evidence” as to whom had “shut down the depositions,”

but the district court concluded that “information obtained suggests” that “a branch

of the Pakistan government, military, or intelligence services” was to blame. The

day after the depositions were disrupted, Khan moved to relocate depositions to the

United Arab Emirates, but in the light of the “sensitivity of the relationship

between the United States and the [United Arab Emirates]” and evidence

establishing that “obtaining visas and permission to take deposition testimony

would require significant high-level reviews and communications even before a

formal request would be made,” the district court concluded that depositions in the

United Arab Emirates were “off the table.” Khan, 794 F.3d at 1310–11 (internal



                                          13
             Case: 18-12629     Date Filed: 07/03/2019    Page: 14 of 36


quotation marks omitted). The district court then “presented the defense with an

ultimatum: the defense could continue to make efforts to reestablish the Internet

connection in Pakistan, but no further continuances would be granted. The trial

would move forward” the next week. Id. at 1311.

      After Wahid failed to restore the internet connection for the depositions,

Khan moved for a mistrial, which the district court denied. The defense then

decided to call Khan as a witness. Khan vehemently denied supporting the Taliban

and testified that he had “no connection with them whatsoever” and that he and

those affiliated with his madrassa “hate them.” Khan also attempted to offer

exculpatory explanations of some of the recorded phone conversations. For

instance, he said that in one conversation he referred to Pakistani officials as

“faggot pimps” because he was “angry.” He denied that he had ever owned a gun

or made a bomb and insisted that he had sent money to Pakistan help people in

need. But on cross-examination, Khan became irate, badgered the prosecutor, and

refused to answer several questions. He proposed that the prosecutor had a “mental

problem” and suggested that he go to the hospital. He also commented that he

thought the prosecutor’s “mind [was] not working” and questioned whether he is

really an attorney.

      After he was convicted on all charges and we affirmed on appeal, Khan

moved to vacate his sentence, 28 U.S.C. § 2255, on the ground that Wahid’s failure



                                          14
               Case: 18-12629    Date Filed: 07/03/2019    Page: 15 of 36


to obtain formal approval from the Pakistani government for the depositions

constituted ineffective assistance of counsel. In support of this motion, Khan

produced affidavits from Amina, Zeb, Muhammad, and Qayyum that purport to

reflect what their trial testimony would have been if they had been able to testify.

Each witness states in his or her affidavit that he or she never supported the

Taliban and that Khan never sent money to Pakistan for the purpose of supporting

the Taliban.

      In a thorough report and recommendation, a magistrate judge concluded that

Wahid’s actions were not deficient but instead amounted to a “strategic decision to

not request official permission because there was a likelihood that such permission

would have been denied” by the Pakistani government. The magistrate judge also

determined that Khan had failed to establish prejudice because he did not produce

any evidence “to suggest that had counsel formally requested approval through the

proper channels, that such a request would have been granted,” and because the

evidence of Khan’s guilt was overwhelming. The magistrate judge recommended

that the district court deny a certificate of appealability to Khan. The district court

granted a certificate of appealability but otherwise adopted the report and

recommendation.




                                           15
             Case: 18-12629     Date Filed: 07/03/2019   Page: 16 of 36


                          II. STANDARD OF REVIEW

      “In reviewing a district court[’s] denial of a [Section] 2255 petition, we

review the court’s legal conclusions de novo and its factual findings for clear

error.” LeCroy v. United States, 739 F.3d 1297, 1312 (11th Cir. 2014). “A claim of

ineffective assistance of counsel is a mixed question of law and fact that we review

de novo.” Devine v. United States, 520 F.3d 1286, 1287 (11th Cir. 2008). “The

question of whether a decision by counsel was a tactical one is a question of fact,”

Bolender v. Singletary, 16 F.3d 1547, 1558 n.12 (11th Cir. 1994), but “[w]hether

the tactic was reasonable . . . is a question of law and is reviewed de novo,” Collier

v. Turpin, 177 F.3d 1184, 1199 (11th Cir. 1999).

                                 III. DISCUSSION

      A familiar framework governs claims of ineffective assistance. See

Strickland v. Washington, 466 U.S. 668 (1984). To prove ineffective assistance of

counsel within this framework, a movant must establish that “‘counsel’s

performance was deficient,’ meaning it ‘fell below an objective standard of

reasonableness’” and “‘the deficient performance prejudiced the defendant.’”

Gordon v. United States, 518 F.3d 1291, 1297 (11th Cir. 2008) (quoting

Strickland, 466 U.S. at 687–88). In the light of the “strong presumption” that

counsel’s actions fall within the wide range of constitutionally adequate assistance,

a movant “must establish that no competent counsel would have taken the



                                          16
             Case: 18-12629      Date Filed: 07/03/2019   Page: 17 of 36


[challenged] action.” Chandler v. United States, 218 F.3d 1305, 1314–15 (11th Cir.

2000) (en banc); see also Michael v. Crosby, 430 F.3d 1310, 1320 (11th Cir. 2005)

(explaining that courts must give great deference to “choices dictated by

reasonable trial strategy” when evaluating claims of ineffective assistance).

      We divide our discussion in two parts. First, we explain that Wahid’s

decision to forgo formal approval from the Pakistani government did not constitute

deficient performance. Second, we explain that Khan failed to prove prejudice.

                    A. Wahid’s Performance Was Not Deficient.

      Khan argues that Wahid’s failure to comply with the district court’s

instruction to obtain formal permission from the government of Pakistan in itself

amounted to deficient performance on the theory that noncompliance with

instructions contained in a court order is per se deficient, but this theory cannot be

squared with Strickland. There the Supreme Court expressly declined to formulate

“specific guidelines” that would “exhaustively define the obligations of counsel”

and instead adopted a test that asks “whether counsel’s assistance was reasonable

considering all the circumstances.” 466 U.S. at 688. This totality-of-the-

circumstances standard reflects the reality that “[n]o particular set of detailed rules

for counsel’s conduct can satisfactorily take account of the variety of

circumstances faced by defense counsel or the range of legitimate decisions

regarding how best to represent a criminal defendant.” Id. at 688–89.



                                          17
             Case: 18-12629      Date Filed: 07/03/2019    Page: 18 of 36


      Supreme Court precedent makes clear that the totality-of-the-circumstances

approach mandated by Strickland precludes the development of subsidiary

categorical rules to facilitate the application of the reasonable-performance

standard. See Cullen v. Pinholster, 563 U.S. 170, 195–96 (2011) (holding that

“[t]he Court of Appeals erred in attributing strict rules to this Court’s recent case

law” because it adopted the principle that ‘[i]t is prima facie ineffective assistance

for counsel to abandon[] their investigation of [the] petitioner’s background after

having acquired only rudimentary knowledge of his history from a narrow set of

sources” (citation and internal quotation marks omitted)); Roe v. Flores-Ortega,

528 U.S. 470, 478 (2000) (rejecting the First and Ninth Circuit’s “bright-line rule”

that failing to “file a notice of appeal unless the defendant specifically instructs

otherwise” is “per se deficient” as “inconsistent with Strickland’s holding that ‘the

performance inquiry must be whether counsel’s assistance was reasonable

considering all the circumstances’” (quoting Strickland, 466 U.S. at 688)). These

decisions leave little doubt that “[t]he Supreme Court has definitively rejected any

per se rules for adjudicating claims of ineffective assistance of counsel.”

Harrington v. Gillis, 456 F.3d 118, 126 (3d Cir. 2006).

      We too have repeatedly rejected per se rules of ineffective assistance. See

Gordon, 518 F.3d at 1300–01 (holding that counsel’s failure to object to the

absence of inquiry about the right to allocute does not amount to ineffective



                                           18
             Case: 18-12629      Date Filed: 07/03/2019    Page: 19 of 36


assistance per se); United States v. Pease, 240 F.3d 938, 941–42 (11th Cir. 2001)

(holding that counsel’s reliance on defendant’s representations as to criminal

history and failure to run a criminal records check is not “per se deficient

performance”); Bertolotti v. Dugger, 883 F.2d 1503, 1511 (11th Cir. 1989)

(holding that counsel’s failure to request mental-health examination “cannot be per

se deficient”). We now make explicit what these decisions left implicit: that

Strickland’s totality-of-the-circumstances test for deficient performance cannot be

substituted with per se rules of deficiency.

      Some of our sister circuits have adopted “a narrow per se rule of

ineffectiveness where a defendant is, unbeknownst to him, represented by someone

who has not been admitted to any bar based on his ‘failure to ever meet the

substantive requirements for the practice of law.”’ United States v. Bergman, 599
F.3d 1142, 1148 (10th Cir. 2010) (quoting Solina v. United States, 709 F.2d 160,

167 (2d Cir. 1983)); see also United States v. Mitchell, 216 F.3d 1126, 1132 (D.C.

Cir. 2000); Harrison v. United States, 387 F.2d 203, 212 (D.C. Cir. 1967), rev’d on

other grounds, 392 U.S. 219 (1968). But the reasoning of these decisions does not

actually support a per se rule of ineffectiveness; it instead supports a rule that a

person not admitted to practice law does not qualify as “counsel” within the

meaning of the Sixth Amendment.




                                           19
             Case: 18-12629      Date Filed: 07/03/2019    Page: 20 of 36


      In Bergman, the Tenth Circuit followed the lead of Judge Friendly’s opinion

in Solina, which adopted a per se rule that mandates reversal if a defendant was—

unbeknownst to him—represented by counsel never admitted to the practice of law

because “the phrase ‘the assistance of counsel’ in the Sixth Amendment was meant

to signify . . . representation by a licensed practitioner.” Solina, 709 F.2d at 167. In

Harrison, the District of Columbia Circuit endorsed the same rule on the ground

that the demands of the Sixth Amendment “are not satisfied when the accused is

‘represented’ by a layman masquerading as a qualified attorney.” 387 F.2d at 212.

Neither Solina nor Harrison articulates its holding in terms of ineffective

assistance of counsel, and with good reason. See Solina, 709 F.2d at 168–69;

Harrison, 387 F.2d at 212–13. Setting aside the Supreme Court’s prohibition on

per se rules in this context, a categorical rule of ineffective assistance of counsel

could only be rationally justified if “the ‘deficient performance’ standard of an

ineffective assistance claim” will “always be satisfied” by commission of the

alleged error, and the occurrence of the error always “satisf[ies] the ‘prejudice’

standard of an ineffective assistance claim.” Gordon, 518 F.3d at 1300. But it

would make little sense to suppose that it is impossible for one who is not a

licensed attorney to render legal services that satisfy both elements of the

Strickland test. Indeed, Solina observes that the specific allegations of

ineffectiveness asserted by the movant were “a long way from establishing that



                                           20
              Case: 18-12629     Date Filed: 07/03/2019    Page: 21 of 36


[Solina’s unlicensed trial counsel] did not furnish . . . reasonably competent

representation” and that “nothing in the record supports a belief that a lawyer

licensed to practice in every state of the Union could have presented a case that

should have induced a rational juror to harbor a reasonable doubt about Solina’s

guilt.” 709 F.2d at 164.

      As a result, we conclude that neither Solina nor Harrison purports to

establish a per se rule of ineffective assistance of counsel. Instead, those decisions

hold that a defendant who was unknowingly represented by an unlicensed

practitioner has sustained a “total deprivation of the right to counsel at trial,”

Arizona v. Fulminante, 499 U.S. 279, 309 (1991), because an unlicensed

practitioner does not qualify as “counsel” within the meaning of the Sixth

Amendment, see Solina, 709 F.2d at 167 (an unlicensed practitioner is not

“counsel” under “the original understanding of the term ‘counsel’”); Harrison, 387
F.2d at 212 (holding that “so precious a right” as the right to counsel cannot “be

entrusted to one who has not been admitted to the practice of the law”). The Tenth

Circuit was mistaken in describing this rule as a “per se rule of ineffectiveness.”

Bergman, 599 F.3d at 1148.

      This appeal, of course, does not require us to decide whether this rule rests

on a satisfactory account of the “original understanding of the term ‘counsel,’”

Solina, 709 F.2d at 167, as there is no suggestion that Wahid was unlicensed. But



                                           21
             Case: 18-12629     Date Filed: 07/03/2019   Page: 22 of 36


this exegesis of the reasoning of Solina and Harrison reveals that the tension

between the rule of those decisions and the holding that Strickland precludes the

development of per se rules of ineffectiveness is not genuine. Harrison and Solina,

properly understood, do not adopt a rule of per se ineffectiveness at all. Because

Khan’s proposed per se rule is foreclosed by Supreme Court precedent, we must

determine whether Wahid’s performance was deficient through a straightforward

application of Strickland.

      Under the objective standard of reasonableness established in Strickland,

Wahid’s decision to disregard the court instruction to obtain formal approval

constituted a “choice[] dictated by reasonable trial strategy.” Crosby, 430 F.3d at

1320. Wahid was in uncharted territory. A deposition in an American criminal case

had never been taken in Pakistan, nor had any formal request to conduct such a

deposition ever been made to the Pakistani government. And there was no

meaningful alternative to conducting the depositions in Pakistan. Codefendants

Amina, Zeb, and Rehman faced arrest if they traveled to the United States to

testify, and third parties like the United Arab Emirates would not permit those

witnesses or Muhammad—a suspected Taliban fighter—to testify on their soil.

       Nevertheless, Wahid made significant efforts to secure permission to

conduct the depositions. He traveled to Pakistan and consulted with Pakistan’s

deputy solicitor at the Ministry of Law, legal counsel for the Pakistani Ministry of



                                         22
             Case: 18-12629     Date Filed: 07/03/2019    Page: 23 of 36


Foreign Affairs, and Atif Khan—an experienced Pakistani attorney. According to

Wahid’s uncontroverted statements to the district court, what he learned through

his investigation was that obtaining official permission would be difficult, if not

impossible. The officials he spoke with informed him that because “the

Government of Pakistan is not a party and these are voluntary depositions . . . no

such permission or lack of permission is obtainable from the Government of

Pakistan.” Wahid’s account of the difficulties attendant to any attempt to secure the

cooperation of the Pakistani government was corroborated by other evidence at

trial. John Bangert, an special agent with the Federal Bureau of Investigation

stationed at the United States embassy in Islamabad, stated in a pretrial hearing

that to the best of his knowledge, the United States had “never been granted direct

access to a Pakistani national [who] is under indictment or wanted by the United

States” to conduct a deposition on Pakistani soil.

      Khan argues that Wahid acted unreasonably by failing to pursue letters

rogatory, but he offers no reason to think that such pursuit would have been

successful. Letters rogatory “rest entirely upon the comity of courts towards each

other.” 22 C.F.R. § 92.54. But as the government explained at trial, diplomatic

relations between the United States and Pakistan are “not an easy area to navigate

in.” As the magistrate judge explained, “it is entirely possible that had counsel




                                          23
             Case: 18-12629     Date Filed: 07/03/2019    Page: 24 of 36


requested official permission from Pakistan” through formal channels, “such a

request would have been denied.”

      Even if the Pakistani government had been willing to grant formal

permission through letters rogatory, it is unclear whether the execution of those

letters could have occurred within the timeframe mandated by the district court.

The district granted Khan’s motion to conduct depositions under Rule 15 on

November 2, 2012 and instructed the defense to obtain the explicit approval or

acknowledgment of the Pakistani government by December 28, 2012. But the

execution of letters rogatory may have taken a year or more. See U.S. Dep’t of

State, Preparation of Letters Rogatory, https://travel.state.gov/

content/travel/en/legal/travel-legal-considerations/internl-judicial-asst/obtaining-

evidence/Preparation-Letters-Rogatory.html (last visited June 25, 2019). With trial

scheduled for January 3, 2013, and in the light of the district court’s warning that

there would be “no more accommodations,” one cannot say that letters rogatory

clearly constituted a viable alternative means of obtaining the testimony of the

witnesses.

      Although there was no sign that formal approval could be obtained, Wahid

had reason to believe that no formal approval was necessary. According to

Wahid’s uncontroverted testimony, the officials with whom he spoke “made it

clear” that if the government of Pakistan was “not a party,” they did not “care one



                                          24
             Case: 18-12629     Date Filed: 07/03/2019    Page: 25 of 36


way or the other” about the depositions occurring on Pakistani soil. Wahid also

attested that these officials were the same officials who would have reviewed any

formal request to conduct the depositions. The officials also apparently told Wahid

that defense counsel would not need any permission to participate in voluntary

depositions. Although those officials explained to Wahid that United States

personnel would need permission to participate in a deposition in Pakistan, it was

at least possible, in the light of what was known at the time, that this hurdle could

be overcome. The district court requested that the United States seek permission to

participate, and the Pakistani government could well have taken a request from the

United States government more seriously than Wahid’s efforts. And there was a

chance that the Pakistani government’s request that the United States obtain

permission would not even apply because the United States was slated to appear

only via video teleconference. After all, Atif Khan’s affidavit stated that this

requirement would apply only if United States personnel participated in the

“depositions in Pakistan,” and it was not clear whether this requirement would

come into play if United States officials did not appear on Pakistani soil to conduct

the depositions. Indeed, Wahid informed the court that the deputy solicitor at the

Ministry of Law had told him that he “wasn’t even sure” whether the United States

would need permission to participate if it was only doing so via video

teleconference “because it’s a new thing.”



                                          25
             Case: 18-12629     Date Filed: 07/03/2019   Page: 26 of 36


      In this circumstance, Wahid’s decision to forgo further attempts to obtain

formal approval or acknowledgment from the Pakistani government was

reasonable under Strickland. With no ready means of obtaining formal approval,

Wahid had two options: he could either admit defeat and inform the district court

that he could not comply with the instruction to obtain formal permission at all or

attempt to convince the district court to allow him to proceed without formal

permission. Wahid opted for the latter strategy, and this strategy was successful in

two respects: (1) he convinced the district court to permit the depositions to go

forward in the absence of formal authorization, and (2) Rehman, through whom

Khan passed $35,000 of the alleged $46,000 he sent to the Taliban, was ultimately

able to testify from Pakistan. If Wahid had simply admitted defeat, it was a

certainty that the depositions would not have gone forward at all.

      Indeed, further attempts to secure formal approval could well have been

worse than futile. It was entirely possible that Pakistan would have denied any

such request, and as the magistrate judge explained, “it was possible that if the

Pakistani government expressly denied the request for depositions, that the

opportunity to present the witness’ testimony would have been foreclosed.” So it

was reasonable for Wahid to conclude that attempting to comply with the court

instructions would have jeopardized his client’s interest more than the strategy he

ultimately adopted, even though Wahid was of course running the risk that the



                                         26
             Case: 18-12629     Date Filed: 07/03/2019    Page: 27 of 36


district court would rescind its order permitting the depositions for failure to

substantially comply with its conditions for granting that order. As a result, Khan

has not overcome the “strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance” because—in this circumstance—

disregarding the district court’s instructions constituted “sound trial strategy.”

Strickland, 466 U.S. at 689 (citation and internal quotation marks omitted).

      Khan responds that Wahid’s decision breached his duties as an officer of the

court because he disregarded a court order, but we disagree. The district court did

not impose a duty on Wahid to seek official approval or acknowledgment of the

depositions from the Pakistani government. Instead, the district court granted the

motion for depositions under Rule 15 subject to the “condition[]” that Wahid

would submit “evidence . . . showing that the Pakistan government explicitly (a)

permits these depositions to be held or (b) acknowledges that it is aware of these

depositions and that no official permission is needed for them to occur.” The

probable consequence of failure to comply with this condition was that the district

court would rescind its order granting the motion to conduct depositions in

Pakistan. In other words, Wahid did not disregard an affirmative duty imposed by

court order. Instead, he failed to comply with a condition, and in doing so imposed

a risk on Khan that the district court would rescind its order granting the

depositions. But because it was unlikely that Wahid would have been able to



                                          27
             Case: 18-12629     Date Filed: 07/03/2019    Page: 28 of 36


obtain formal permission from the government of Pakistan, he reasonably accepted

this risk.

       Even if we were to assume that Wahid’s conduct constituted a breach of his

duty to obey court orders, Khan’s argument would not establish that Wahid

provided inadequate representation because it conflates that duty to the court with

the duty to provide effective representation to a client. We have explained that it is

a “fundamental proposition” of law that “orders of the court ‘must be obeyed until

reversed by orderly review or disrobed of authority by delay or frustration in the

appellate process . . . .’” Kleiner v. First Nat’l Bank of Atlanta, 751 F.2d 1193,

1208 (11th Cir. 1985) (quoting United States v. Dickinson, 465 F.2d 496, 509 (5th

Cir. 1972)). “Parties and counsel alike are bound by this admonition.” Id. And this

duty is inscribed in the American Bar Association’s Model Rule of Professional

Conduct 3.4, which prohibits attorneys from “knowingly disobey[ing] an

obligation under the rules of a tribunal” except through “an open refusal based on

an assertion that no valid obligation exists.” Model Rules of Prof’l Conduct r.

3.4(c) (Am. Bar Ass’n 2019 ed.); see also Bobby v. Van Hook, 558 U.S. 4, 8

(2009) (The guidelines of the American Bar Association are “evidence of what

reasonably diligent attorneys would do,” but are not “inexorable commands.”).

       But the duty to obey court orders is a duty owed to the court distinct from

the duty to provide effective assistance, which runs to a client under the Sixth



                                          28
             Case: 18-12629      Date Filed: 07/03/2019   Page: 29 of 36


Amendment. A lawyer’s duty to provide effective representation is the correlate of

a defendant’s right to counsel under the Sixth Amendment. Cf. Wesley Newcomb

Hohfeld, Some Fundamental Legal Conceptions as Applied in Judicial Reasoning,

23 Yale L.J. 16, 33 (1913) (“[A] duty is the invariable correlative of that legal

relation which is most properly called a right.”). This right is violated by “failing to

render ‘adequate legal assistance’” to a client, Strickland, 466 U.S. at 686 (quoting

Cuyler v. Sullivan, 446 U.S. 335, 344 (1980)), not by the breach of a duty owed to

the court, except insofar as the conduct constituting the breach of such a duty also

constitutes a breach of the duty to provide adequate legal assistance. It follows that

there is no immediate inference from the breach of a court order to the breach of

the duty to provide effective representation.

      As the Third Circuit has explained, “[i]f counsel breaches a duty to the

court, this does not necessarily mean that the representation of his client was

ineffective. Assuming that [the attorney] did violate some ethical duty to the court

that would warrant disciplinary sanctions against him, that breach would provide

no justification for a remedy that would, in effect, impose a sanction upon the

government.” Gov’t of Virgin Islands v. Weatherwax, 77 F.3d 1425, 1438 (3d Cir.

1996). And although Khan argues that “[c]haracterizing willful noncompliance

with a court order as trial strategy [would] set a bad precedent for future attorney

performance” and would “undermine[] the authority of district courts,” we agree



                                          29
              Case: 18-12629     Date Filed: 07/03/2019    Page: 30 of 36


with the Third Circuit that it is more likely that “overturning a conviction in a

situation of this kind on the basis of counsel’s breach of an ethical duty to the court

would create a perverse incentive for defense counsel to ‘build in’ reversible error

by violating their duties as officers of the court.” Id.

      To be sure, disregarding a court order is not ordinarily “sound trial strategy,”

Strickland, 466 U.S. at 689 (citation and internal quotation marks omitted), nor is it

ordinarily appropriate for counsel to fail to comply with court-imposed conditions

when the defendant’s ability to conduct depositions of material witnesses under

Rule 15 hangs in the balance. But when the expected costs of any adverse

consequences to the representation of a client resulting from noncompliance with

court instructions are outweighed by the expected benefits of noncompliance, it

cannot be said that “no competent counsel would have taken the [challenged]

action.” Chandler, 218 F.3d at 1315. At a minimum, the noncompliance of counsel

cannot be faulted when it is impossible to satisfy a court order or comply with a

condition—in such a circumstance, counsel ordinarily cannot even be held in

contempt for violating a court order. See Pesaplastic, C.A. v. Cincinnati Milacron

Co., 799 F.2d 1510, 1521 (11th Cir. 1986) (“A party held in contempt may defend

his failure to obey a court’s order on the grounds that he was unable to comply.”).

And if counsel reasonably believes that compliance with a court order is

impossible, the best course of action might be to forgo attempts at compliance and



                                           30
             Case: 18-12629       Date Filed: 07/03/2019   Page: 31 of 36


focus on persuading the district court to accept some substitute for compliance,

which is all Wahid did here.

      Khan also argues that the facts of this appeal are analogous to a

circumstance in which “trial counsel decided that instead of using the subpoena

power of the court, he would just invite witnesses to testify because it is much

friendlier and less costly than issuing formal subpoenas,” but this analogy is

strained at best. As we have explained, Wahid did not have any obvious method of

obtaining formal permission from the Pakistani government. So, in reality, the

proper analogue for this appeal would be a circumstance in which counsel had no

sure means of compelling testimony at all. In that circumstance, one could not fault

counsel for relying on whatever legally permissible means he had at his disposal to

present the relevant testimony.

      The decisions Khan cites in support of his argument are poles apart from this

appeal, in that they uniformly involved circumstances in which defense counsel

utterly failed to investigate potential witnesses or secure their testimony. See

Goodman v. Bertrand, 467 F.3d 1022, 1029–30 (7th Cir. 2006) (failing to

subpoena a key defense witness because counsel erroneously assumed that the

government would call the witness was not a reasonable “tactical” decision);

Fortenberry v. Haley, 297 F.3d 1213, 1230–31 (11th Cir. 2002) (holding that

counsel was ineffective because “counsel did not interview or prepare a single



                                           31
             Case: 18-12629     Date Filed: 07/03/2019    Page: 32 of 36


witness prior to the [sentencing] hearing” and the sole defense witness “had no

idea why he was testifying”); Washington v. Smith, 219 F.3d 620, 629–30 (7th Cir.

2000) (holding that counsel was ineffective for waiting until the second day of trial

to subpoena a witness listed by the defense as the defendant’s sole alibi witness

and did not show even “minimal diligence in trying to secure” the testimony of the

witness); Code v. Montgomery, 799 F.2d 1481, 1483–84 (11th Cir. 1986) (holding

that counsel was ineffective when he knew the defendant’s “exclusive defense was

based on an alibi” but never asked the witness he erroneously believed could

provide an alibi whether she could corroborate it, made no attempt to subpoena the

witness, and did not investigate other potential alibi witnesses).

      In contrast with the deficient efforts of counsel recounted in these decisions,

Wahid’s performance in the trial underlying this appeal seems almost herculean.

He traveled to Pakistan, consulted with a Pakistani attorney and Pakistani officials,

interviewed multiple witnesses, convinced the district court to permit depositions

on Pakistani soil without the explicit consent of the Pakistani government, and

presented the testimony of one witness in Pakistan in spite of the difficult

diplomatic situation between the United States and Pakistan and the unprecedented

nature of the depositions. As a result, we conclude that the district court correctly

ruled that Wahid’s performance was not deficient.




                                          32
             Case: 18-12629     Date Filed: 07/03/2019    Page: 33 of 36


                         B. Khan Failed to Prove Prejudice.

      Khan’s challenge fails for another reason: he has failed to prove prejudice.

To prove prejudice under Strickland, a movant must establish “that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” 466 U.S. at 694. This standard

contains a “critical requirement that counsel’s deficient performance must actually

cause” the prejudice asserted by the movant. Flores-Ortega, 528 U.S. at 484.

      Khan has made no effort to prove that if Wahid had formally requested

approval from the Pakistani government for permission to conduct the depositions,

the request would have been granted. Khan did not produce any affidavit from the

Pakistani government attesting what procedures should have been used to obtain

permission for the depositions, and that if these procedures had been followed,

permission would have been granted. Nor did he produce any other evidence to

establish a causal link between Wahid’s decision to forgo formal approval and the

failure of the depositions. His only attempt to establish this causal connection in

his brief consists of a single conclusory assertion that “[i]f trial counsel had gone

through the proper channels, as he was repeatedly ordered by the district court to

do, the testimony of all of those witnesses would have been preserved and able to

be presented to the jury.” Indeed, Khan’s brief concedes that “seek[ing] compelled



                                          33
             Case: 18-12629      Date Filed: 07/03/2019    Page: 34 of 36


testimony through the proper mechanisms” “may not have guaranteed the

witnesses’ compliance or the Pakistani government’s cooperation.”

      “[A]ctual ineffectiveness claims alleging a deficiency in attorney

performance are subject to a general requirement that the defendant affirmatively

prove prejudice.” Strickland, 466 U.S. at 693. Khan’s conclusory assertion does

not suffice to discharge this burden, particularly in the light of the uncontroverted

record evidence establishing that the Pakistani government would likely have

denied any formal request for authorization. Again, Wahid’s uncontroverted

statement at trial was that the Pakistani officials he spoke with—apparently the

same officials who would have reviewed any formal request—told him that the

government would not grant explicit permission to conduct the depositions. A

deposition had never been conducted on Pakistani soil before, and the government

had never obtained Pakistani consent to “direct access to a Pakistani national [who]

is under indictment or wanted by the United States” in the past. So we agree with

the magistrate judge’s assessment that there is “plainly no indication, from the

record or otherwise, that counsel would have been able to obtain the explicit

permission had it been requested.” And Khan’s failure to prove a causal connection

between Wahid’s decision to disregard the district court’s discussion and the

failure of the deposition witnesses to testify is fatal to his claim. See Flores-

Ortega, 528 U.S. at 484.



                                           34
              Case: 18-12629     Date Filed: 07/03/2019    Page: 35 of 36


      But even if we were to grant Khan’s unsubstantiated contention that the

Pakistani government would have provided official approval if a formal request

had been made, Khan has still failed to establish prejudice. To describe the

evidence of Khan’s guilt as “overwhelming” would be an understatement. See

Bates v. Sec’y, Fla. Dep’t of Corr., 768 F.3d 1278, 1300 & n.9 (11th Cir. 2014)

(explaining that “overwhelming evidence” of guilt “makes it obvious” that the

movant “cannot show Strickland prejudice”). The recordings left no doubt that

Khan supported the Pakistani Taliban, terrorism, and jihad. He said that he wanted

to “tear . . . to pieces and soak . . . in blood” “whoever is against the Sharia

system!” He called for an Islamist revolution in the mold of Khomeini’s. He

praised terrorist attacks and celebrated violence against Americans and Christians.

He prayed for the deaths of thousands and for “the Taliban [to be] victorious over”

“the whole world.” And together with the financial records, the recordings

established that Khan translated his ideological enthusiasm into concrete acts of

material support for terrorism. He sent money to Jamil, Muhammad, and Daoud,

all of whom, Khan said, were mujahideen. Under the pretense of accepting

charitable donations for the needy in Swat, Khan raised money that he admitted

was actually “for the Mujahideen.” And he had Rehman withdraw $35,000 from

his bank account for the purpose of, according to what he told the confidential

source, enabling the Taliban to buy guns.



                                           35
              Case: 18-12629     Date Filed: 07/03/2019    Page: 36 of 36


      The testimony of Amina, Zeb, and Muhammad—as reflected in the

affidavits they submitted in support of Khan’s motion to vacate—would not have

put a dent in the government’s case. The affidavits attest that each witness would

have testified that he or she is not a supporter of the Pakistani Taliban, that the

money sent by Khan was given to the needy, used for personal expenses, or used to

support the madrassa, and that Jamil, Muhammad, and Daoud were not members

of the Taliban. It is extremely difficult to imagine that the bare denials of

involvement with terrorism proffered by these witnesses—two of whom were close

relatives and codefendant fugitives from justice—could have negated the

government’s powerful case, the bulk of which derived from Khan’s own words.

So “even had the witnesses’ testimony been presented to the jury, the verdict

would have remained the same,” which precludes the conclusion that Khan was

prejudiced by the inability of these witnesses to testify at trial. United States v.

Andrews, 953 F.2d 1312, 1327 (11th Cir. 1992). So we conclude that Khan has

failed to establish that his trial counsel was ineffective under Strickland.

                                 IV. CONCLUSION

      We AFFIRM the denial of Khan’s motion to vacate his sentence.




                                           36